DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities: 
Claim 16, line 2, “the second side” should replace with – the second side of the die pad--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sutardja (U.S. 9117815) in view of Williams et al. (U.S. 2015/0380384; hereinafter Williams).
Regarding claim 1, Sutardja discloses a quad flat no-lead (QFN) package structure, comprising: 
a lead frame (labeled fig. 3A) comprising a die pad (e.g. the part of the lead frame wherein the die 104 locating above (see labeled fig. 3A)) and a plurality of contacts 120 (fig. 3A) surrounding the die pad (labeled fig. 3A); 

an encapsulating material 200 (fig. 4A) encapsulating the lead frame and the semiconductor die 104 (figs. 3A and 4A) and partially exposing the plurality of contacts (labeled fig. 4A).

    PNG
    media_image1.png
    476
    770
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    308
    705
    media_image2.png
    Greyscale

	Sutardja doesn’t disclose an aspect ratio of the QFN package structure is substantially equal to or greater than 3.
However, Williams discloses a device comprising: wherein an aspect ratio of a package structure is substantially greater than 3 (¶0043).
	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Sutardja by having the aspect ratio of the package structure is substantially greater than 3, as taught by Williams, in order to prevent short circuit of the package structure.
	Regarding claim 2, Sutardja discloses the package structure comprising a plurality of conductive wires 116 (fig. 4A) connecting between the semiconductor die 104 and the plurality of contacts (labeled fig. 4A).
Regarding claim 3, Sutardja discloses that wherein the plurality of contacts comprises a plurality of first contacts (labeled fig. 4A) closer to the first side and a plurality of second contacts (labeled fig. 4A) closer to the second side, the plurality of conductive wires comprises a plurality of first conductive wires connecting between the semiconductor die 104 and the plurality of first contacts and a plurality of 
Regarding claim 4, Sutardja discloses that wherein each of the plurality of first conductive wires (labeled fig. 4A) is substantially equal to or shorter than each of the plurality of second conductive wires 116  (labeled fig. 4A).
Regarding claim 5, Sutardja discloses the device structure comprising the plurality of first conductive wires (labeled fig. 4A).  It would have been an obvious matter of design choice to form the plurality of first conductive wires is substantially equal to or shorter than 1000µm, since such a modification would have involved a mere change in the length of the component.  A change in length is general recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 6, Sutardja discloses the package structure comprising a ground ring 124 surrounding a periphery of the die pad (labeled fig. 3A) and a plurality of grounding wires 108 (fig. 3A) connecting between the semiconductor die 104 and the ground ring 124 (fig. 3A).
	Regarding claim 7, Sutardja discloses wherein the plurality of grounding wires 108 (fig. 3A) comprises a plurality of first grounding wires 108 connecting between the semiconductor die 104 and a part of the ground ring 124 on the first side (labeled fig. 3A) and a plurality of second grounding wires 108 (fig. 4A) connecting between the semiconductor die 104 and another part of the ground ring on the second side (labeled fig. 3A and fig. 4A).
	Regarding claim 8, Sutardja discloses the plurality of first and second grounding wires 108 (fig. 3A).  It would have been an obvious matter of design choice to form each of the first grounding wire is shorter than each of the second grounding wire, since such a modification would have involved a mere change in the length of the component.  A change in length is general recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 14, Sutardja discloses that wherein at least one of the tie bars is connected to the first side of the die pad (e.g. one of the tie bar electrically connected to the first side of the die pad in fig. 3A).
Regarding claim 15, Sutardja discloses that the die pad further comprises a plurality of dimples (labeled fig. 3A) disposed on a spared region where the semiconductor die 104 does not disposed (fig. 3A).

    PNG
    media_image3.png
    420
    706
    media_image3.png
    Greyscale

Regarding claim 16, Sutardja discloses that wherein the plurality of dimples (labeled fig. 3A) disposed along the second side (labeled fig. 3A).
Regarding claim 17, Sutardja discloses that the semiconductor die 104 (fig. 3A) has some thickness.   Sutardja does not explicitly disclose a thickness of the semiconductor die is substantially 
Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom.  Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed, Cir. 1990).
Regarding claim 18, Sutardja discloses that the lead frame has a maximum thicknesss.  Sutardja does not explicitly disclose a maximum thickness of the lead frame is substantially equal to or greater than 8 mil.  However, the thickness range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  
Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom.  Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed, Cir. 1990).
Regarding claim 19, Sutardja discloses that the encapsulating material has some thickness.  Sutardja does not explicitly disclose a thickness of the encapsulating material is substantially equal to or greater than 0.6mm.  However, the thickness range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving 
Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom.  Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed, Cir. 1990).
Regarding claim 20, Sutardja discloses a die attach film (fig. 1, column 4, lines 10-14) disposed between the semiconductor die 104 and the die pad (fig. 1, column 4, lines 10-14).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sutardja (U.S. 9117815) in view of Williams et al. (U.S. 2015/0380384; hereinafter Williams) as applied to claims 1-8 and 13-20 above, and further in view of Zhao et al. (U.S. 9013035; hereinafter Zhao).
	Regarding claim 9, as discussed in details above, Sutardja as modified by Williams substantially discloses all the limitation as claimed above except for a warpage control metal layer disposed over the encapsulating material.
	However, Zhao discloses a device comprising: a warpage control metal layer 602 (fig. 6B, column 8, lines 63+) disposed over the encapsulating material 612 (fig. 6B).
	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Sutardja and Williams by having a warpage control metal layer disposed over the encapsulating material, as taught by Zhao, in order to provide a good heat dissipation for the package device.
Regarding claim 10, Zhao discloses that the warpage control metal 602 (fig. 6B, column 8, lines 63+) may be made of copper or other materials typically used in leadframe packages (column 8, lines 
Regarding claim 11, Zhao discloses that wherein the warpage control metal layer 602 (fig. 6B) and the lead frame 604 or 616 are located on two opposite sides of the encapsulating material 612 (fig. 6B).
	Regarding claim 12, Zhao discloses the warpage control metal layer 602 (fig. 6B) and the encapsulating material 612 (fig. 6B) and it would have been obvious to one having ordinary skill in the art at the time the invention was made to form a solder resist layer disposed between the warpage control metal layer and the encapsulating material for increasing the device functionality of the package module.
	
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (U.S. 9013035; hereinafter Zhao) in view of Williams et al. (U.S. 2015/0380384; hereinafter Williams).
Regarding claim 21, Zhao discloses a quad flat no-lead (QFN) package structure, comprising: 
a lead frame comprising a die pad 604 (fig. 6B) and a plurality of contacts 616 surrounding the die pad 604 (fig. 6B); 
a semiconductor die 102 disposed on the die pad and electrically connected to the plurality of contacts 616 (fig. 6B); and 
an encapsulating material 612 (fig. 6B) encapsulating the lead frame and the semiconductor die 102 and partially exposing the plurality of contacts 616, and a warpage control metal layer 602 (fig. 6B, column 8, lines 63+) disposed over the encapsulating material 612 (fig. 6B).
Zhao does not disclose an aspect ratio of the QFN package structure is substantially equal to or greater than 3.

Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Zhao by having the aspect ratio of the package structure is substantially greater than 3, as taught by Williams, in order to prevent short circuit of the package structure.
Regarding claim 22, Zhao discloses that the warpage control metal 602 (fig. 6B, column 8, lines 63+) may be made of copper or other materials typically used in leadframe packages (column 8, lines 63+; therefore, a difference between a coefficient of thermal expansion (CTE) of the warpage control metal layer 602 (fig. 6B) and a CTE of the lead frame 604 or 616 is substantially equal to or less than 10%.
Regarding claim 23, Zhao discloses that wherein the warpage control metal layer 602 (fig. 6B) and the lead frame 604 or 616 are located on two opposite sides of the encapsulating material 612 (fig. 6B).
Regarding claim 24, Zhao discloses the warpage control metal layer 602 (fig. 6B) and the encapsulating material 612 (fig. 6B) and it would have been obvious to one having ordinary skill in the art at the time the invention was made to form a solder resist layer disposed between the warpage control metal layer and the encapsulating material for increasing the device functionality of the package module.
	
	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (U.S. 9013035; hereinafter Zhao) in view of Williams et al. (U.S. 2015/0380384; hereinafter Williams) as applied to claims 21-24 above, and further in view of Sutardja (U.S. 9117812).
	As discussed in details above, Zhao as modified by Williams substantially discloses all the limitation as claimed above except for a shortest distance between the semiconductor die and a first side of the die pad is shorter than a shortest distance between the semiconductor die to a second side of the die pad, and the first side is opposite to the second side.
	However, Sutardja discloses a device comprising: a shortest distance between the semiconductor die 104 and a first side of the die pad (labeled fig. 3A) is shorter than a shortest distance between the semiconductor die 104 to a second side of the die pad (labeled fig. 3A), and the first side is opposite to the second side (labeled fig. 3A).
	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Zhao and Williams by having the shortest distance between the semiconductor die and the first side of the die pad is shorter than the shortest distance between the semiconductor die to the second side of the die pad, and the first side is opposite to the second side, as taught by Sutardja, in order to provide a different application and design flexibility in mounting of the semiconductor package.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712. The examiner can normally be reached M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILINH P NGUYEN/Examiner, Art Unit 2894     

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894